          Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


AD ASTRA RECOVERY SERVICES, INC.,

                         Plaintiff,

v.                                                     Case No. 18-1145-JWB

JOHN CLIFFORD HEATH, ESQ., et al.,

                         Defendants.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on Defendants’ motion in limine to exclude the opinions

of Ricardo Zayas (Doc. 264). The motion has been fully briefed and the court is prepared to rule.

(Docs. 265, 283, 284, 304, 327, 331, 342, 343.) For the reasons stated herein, Defendants’ motion

is GRANTED IN PART AND DENIED IN PART.

     I.      Facts

          The facts of this case have been set forth in this court’s memorandum and order on the

motions for summary judgment. (Doc. 363.) The facts that are relevant to the pending issues are

restated below.

          Plaintiff Ad Astra is a debt collector and data furnisher. Plaintiff brings claims under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c) and (d), and

a Kansas common law fraud claim. (Doc. 257-1.) As a debt collector, Plaintiff collects debts

primarily on behalf of one client, CURO Group Holdings Corp. (“CURO”). (Id. at 3.) Plaintiff is

subject to the provisions in the Fair Credit Reporting Act (“FCRA”), Fair Debt Collection Practices

Act (“FDCPA”), and state laws applicable to debt collection. Defendant John C. Heath, Attorney

at Law, PC d/b/a Lexington Law Firm (“Lexington Law”) is a law firm that provides services to

                                                   1
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 2 of 21




its clients, including credit repair services. (Id.) Lexington Law’s principal place of business is in

North Salt Lake City, Utah. Lexington Law employs attorneys in house and it also engages law

firms in certain states to serve as “of counsel.” (Id.) Defendant Jeffrey Johnson served as the Co-

CEO of Defendants PGX Holdings, Inc. (“PGX”), Progrexion Holdings, Inc., Progrexion

Teleservices, Inc. (“Teleservices”), Progrexion ASG, Inc., Progrexion Marketing, Inc., and

Progrexion IP, Inc. (collectively referred to as “the Progrexion entities”) prior to his retirement in

April 2020. (Doc. 257-1 at 3.) PGX and Progrexion Holdings are both holding companies. The

remaining Progrexion entity Defendants are subsidiaries of Progrexion Holdings. According to

Defendants, some of these Progrexion entities essentially provide services to Lexington Law as

vendors. (Doc. 334-5 at 80:19-24.) They provide these services pursuant to agreements entered

into between those Defendants and Lexington Law.

       Relevant to the issues in this case, the FCRA gives consumers the right to have negative

information on their credit reports, which are generated by Equifax, Experian, and TransUnion

(the “Bureaus”), referred to as “tradelines,” investigated for accuracy. A consumer may submit a

dispute regarding these tradelines. Upon receipt of a dispute by a consumer, an investigation must

be conducted by Plaintiff in accordance with the statute. The investigation requirement does not

apply to a dispute submitted by a credit repair organization (“CRO”). An investigation is also not

required when “the furnisher has a reasonable belief” that a CRO submitted or prepared the dispute

for the consumer or the dispute is submitted on a form supplied to a consumer by a CRO. 12

C.F.R. § 1022.43(b)(2). Lexington Law is registered as a credit services organization in both Utah

and California under those states’ statutes regarding credit repair agencies, which are similar in

definition to CRO under the federal statute. (Doc. 318-13.)




                                                  2
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 3 of 21




       Lexington Law, along with Progrexion Marketing, markets Lexington Law as a leading

credit repair law firm. (Doc. 310-47.) Consumers are referred to Lexington Law from Teleservices

by intake agents. Teleservices’ agents then provide the consumers with an engagement agreement

for Lexington Law. The engagement agreement, which is signed by Lexington Law’s consumer

clients, states that Lexington Law will send written communications to debt collectors such as

Plaintiff and sign those letters in the consumer client’s name.

       Since 2014 through the filing of Plaintiff’s Amended Complaint, Lexington Law sent

Plaintiff at least 595,117 letters on behalf of consumers. The letters originally come from a patent

that is owned by Progrexion IP. This patent is licensed to Lexington Law and is used to generate

dispute letters from a bank of form letters. (Doc. 334 at 5.) An automated process typically

determines which letters from the bank of form letters should be sent out. (Id. at 182:21-23; Doc.

269-8 at 97:4-25.) The dispute letters are not sent under Lexington Law’s letterhead but are sent

with the return address reflecting the name of the consumer. The letters are also signed in the

name of the consumer and written in first person. (See id. at 183:16-23, Doc. 310-8.)

       After receiving a letter like the ones at issue in this case, Plaintiff treats it as a “dispute”

coming from an individual consumer. Plaintiff then conducts an investigation and responds to the

letter. This takes approximately five to ten minutes, on average. (Doc. 286 at 436:7-10.)

Plaintiff’s policy, however, is to not investigate dispute letters sent by a CRO because it considers

those disputes frivolous.

       Lexington Law also submits disputes electronically (“e-disputes”) through a web-based

platform called e-OSCAR. Between 2014 and mid-2019, Lexington Law sent at least 687,916

electronic disputes to the Bureaus concerning debts Plaintiff was trying to collect. (Docs. 318 at

26, 334 at 7.) Because Plaintiff is unaware of who has initiated the e-dispute, Plaintiff investigates



                                                  3
         Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 4 of 21




all disputes, including e-disputes that may have been initiated by a CRO. (Doc. 269-6 at 429:22-

432:13.) Plaintiff then investigates and responds to the e-dispute in the same manner. (Id. at

433:3-5.) Plaintiff also suspends collection efforts on that debt. (Id. at 427:18-24, 431:5-7.)

         Plaintiff filed this suit against Defendants in May 2018. (Doc. 1.) Plaintiff asserts that it

has suffered more than $3 million in compensatory damages due to the statutory investigations

undertaken in responding to the dispute letters at issue and in pausing collections on the debt at

issue. (Doc. 257-1 at 37.) The court largely denied Defendants’ motions for summary judgment

and this matter is set for trial in May 2021. The court did grant summary judgment on Plaintiff’s

allegations that Defendants engaged in fraud when Lexington Law misrepresented its status as a

reseller and contracted with the Bureaus to hide its identity in initiating e-disputes. (Doc. 363 at

23-25.) Therefore, as discussed herein, opinions related to damages on this issue are not relevant

to the issues remaining in the case.

         Plaintiff has obtained a damages’ expert who will opine regarding Plaintiff’s damages and

also opine on the business relationship between Defendants. Defendants seek to exclude these

opinions for the reasons discussed herein.

   II.      Standard

         Federal Rule of Evidence 702, which controls the admission of expert witness testimony,

provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if:

         (a) the expert's scientific, technical, or other specialized knowledge will help the
         trier of fact to understand the evidence or to determine a fact in issue;

         (b) the testimony is based on sufficient facts or data;

         (c) the testimony is the product of reliable principles and methods; and



                                                   4
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 5 of 21




       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

Fed. R. Evid. 702. Under this rule, the district court must satisfy itself that the testimony is both

reliable and relevant, in that it will assist the trier of fact, before permitting a jury to assess such

testimony. Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1282 (10th Cir. 2018) (citing United

States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc)). The district court must first

determine whether the witness is qualified by knowledge, skill, training, experience, or education

to render an opinion. Id. If so, the district court must determine whether the witness’s opinion is

reliable by assessing the underlying reasoning and methodology. Id. at 1283. The court is not

required to admit opinion evidence that is “connected to existing data only by the ipse dixit of the

expert,” and may exclude the opinion if “there is simply too great an analytical gap between the

data and the opinion offered.” Id. (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).

But the rejection of expert testimony is the exception rather than the rule, and “[v]igorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of proof are

the traditional and appropriate means of attacking shaky but admissible evidence.” Daubert v.

Merrell Dow Pharm., Inc. 509 U.S. 579, 596 (1993).

       “The court has discretion to determine how to perform its gatekeeping function under

Daubert.” In re EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig.,

No. 17-MD-2785-DDC-TJJ, 2020 WL 1164869, at *3 (D. Kan. Mar. 10, 2020) (citing Bill Barrett

Corp. v. YMC Royalty Co., LP, 918 F.3d 760, 770 (10th Cir. 2019)). The most common method

of fulfilling that role is by conducting a Daubert hearing, “although such a process is not

specifically mandated.” Goebel v. Denver & Rio Grande W. R.R. Co., 215 F.3d 1083, 1087 (10th

Cir. 2000). In this instance, neither party has requested a Daubert hearing. Moreover, the nature

of the opinions expressed, the relative completeness of the expert’s reports, and the materials cited


                                                   5
          Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 6 of 21




in support of and against the challenged opinions lead the court to conclude that the motion can be

decided without a Daubert hearing. Ho v. Michelin N. Am., Inc., 520 F. App'x 658, 664 (10th Cir.

2013) (district court permissibly exercised its discretion in ruling without a formal Daubert

hearing). Should additional Daubert issues arise at trial that require further inquiry, the court will

determine at that time how to handle them. Cf. Bill Barrett Corp. v. YMC Royalty Co., LP, 918

F.3d 760, 772 (10th Cir. 2019) (“a judge does not abuse his discretion by conducting a Daubert

hearing in the presence of the jury through direct examination and voir dire.”) (citing Goebel, 215

F.3d at 1087).

   III.      Analysis

          Plaintiff’s expert Ricardo Zayas is a certified public accountant (“CPA”) with over 40 years

of experience in forensic accounting. He is a partner at the accounting firm Marcum LLP. Zayas

has several certifications including a CPA, Certified Fraud Examiner (“CFE”), Certified Valuation

Analyst (“CVA”), and a certification in financial forensics (“CFF”). (Doc. 265-4.) He has prior

experience as a special agent for the United States Department of Labor, in the Office of Labor

Racketeering; as a special agent for the Internal Revenue Service in the criminal investigation

division; and, as an accountant/auditor for the United States Department of Defense. According

to his resume, he has extensive litigation experience and has been appointed by federal and state

courts to serve in roles such as a receiver, examiner, forensic accountant, and monitor. (See id.)

          Plaintiff retained Zayas to opine regarding the operational and fiscal control of Defendant

PGX over its subsidiaries, the remaining Progrexion Defendants, and Lexington Law, and to offer

opinions regarding Plaintiff’s damages. Zayas submitted a report regarding the business structure,

business interactions, and financial transactions between all Defendants. (Doc. 265-2.) With

respect to this report, Zayas opined that PGX and the Progrexion entities exercised operational and



                                                   6
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 7 of 21




fiscal control over Lexington Law. (Id. at 11.) Zayas also submitted two reports regarding

Plaintiff’s damages. (Doc. 265 at 3.) The second report was an updated calculation and replaced

the first damages report. (Id.; Docs. 265-3; 343 at 3.)

       Defendants now move to exclude Zayas’ opinion on the control issue on the basis that it is

not reliable because it is not based on a “discernable methodology nor a guiding principle.” (Doc.

265 at 3.) Defendants also seek to exclude Zayas’ damages opinions on the basis that they are

unreliable for various reasons.

       In their briefing, Defendants do not take issue with Zayas’ qualifications to render his

damages opinions. Based on his education and experience, the court finds that Zayas is qualified

to testify as to Plaintiff’s damages in this case. With respect to his opinion regarding the

Progrexion entities’ control over Lexington Law, Defendants make minimal argument regarding

Zayas’ qualifications which is addressed herein. Nevertheless, the court finds that Zayas is also

qualified to review Defendants’ financial records and to perform cash flow analyses in order to

render his control opinion which is based on those records.

       1. Control Opinion

       Defendants argue that Zayas’ opinion that the Progrexion Defendants exercised operational

and fiscal control over Lexington Law is not reliable because he does not utilize a discernable

methodology. Defendants further argue that it is not relevant to the issue before the jury because

Zayas does not define control. In response, Plaintiff argues that Zayas’ report shows that he

“exhaustively reviewed and analyzed numerous relevant and reliable documents” to form his

opinion. (Doc. 343 at 4.)

       In determining whether an expert’s opinion is admissible, the court must satisfy itself that

the testimony is both reliable and relevant, in that it will assist the trier of fact. Schulenberg, 911



                                                  7
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 8 of 21




F.3d at 1282. In order to prove its RICO claim, Plaintiff will be required to show that each

Defendant “participated in the operation or management of the enterprise itself.” George v. Urban

Settlement Servs., 833 F.3d 1242, 1251 (10th Cir. 2016). The operation and management test

requires a defendant to have some part in operating or managing the enterprises’ affairs. Id.

Although a defendant need not have significant control over the enterprise, evidence of control of

an enterprise’s operation is relevant to Plaintiff’s RICO claims. Id.

       Therefore, the question is whether Zayas’ opinion is reliable. Defendants suggest that it is

not because Zayas has not employed a methodology in forming his opinion and because he cannot

explain the extent of the “operational control” opinion. (Doc. 265 at 6-8.)

       Turning to the report, Zayas states that he inspected and analyzed financial records and

other information regarding: 1) the business structure of Lexington Law and the other named

Defendants; 2) the business interactions between Lexington Law and the other named Defendants;

and 3) the financial transactions (i.e. the flow of funds) between all Defendants. (Doc. 265-2 at

2.) The list of documents reviewed by Zayas spans five single-spaced pages. (Doc. 342-4 at 26-

30.) Zayas reviewed all of the servicing agreements entered into between Defendants regarding

the credit repair services provided by Lexington Law. (Id. at 27-28.) Zayas also reviewed the

parties’ financial records and thousands of pages of Lexington Law documents that were produced

in discovery.   Zayas also reviewed depositions, responses to requests for admissions, and

interrogatories. (Id. at 30.) Zayas stated that his opinions were based on the evaluations of those

documents.

       After undertaking his review of those documents, Zayas made several findings. He

determined that Lexington Law routinely reports operating losses and that any profits are

distributed through the Progrexion entities pursuant to the service agreements.        He further



                                                 8
          Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 9 of 21




determined that PGX was highly leveraged and undercapitalized in that its debt far exceeded its

equity. Based on the inspection and analysis of the financial statements, tax returns and other

information, Zayas concluded that PGX and the Progrexion entities exercised operational and

fiscal control over Lexington Law. Although John Heath and Eric Kamerath are the holders of the

equity interests in Lexington Law, Zayas opined that the evidence does not support a finding that

they can exercise independent authority to direct activities of the firm or withdraw profits. This

conclusion is based on the following: 1) PGX made a determination in 2016 that Lexington law

was a variable interest entity (“VIE”) as defined by applicable accounting guidance, which is an

acknowledgement that PGX exercised certain levels of control over Lexington Law; 2) the VIE

conclusion was based on the interactions in the service agreements which enable the Progrexion

entities to exercise operational and fiscal control over the operations; 3) despite generating more

than 75 percent of $900,000,000 of PGX’s reported revenue, Heath receives less in compensation

than officers in the Progrexion entities; and 4) Lexington law routinely reports operating losses

and the profits are distributed to Progrexion pursuant to the service agreements. (Doc. 265-2 at

11-12.)

          Although the report lays out the documents reviewed and states that a financial analysis

was performed on Defendants’ financial records, Defendants argue that Zayas has not identified

his method. The court disagrees. Zayas is an expert in accounting. Zayas has reviewed the

financial records and servicing agreements to make an opinion regarding the flow of funds. Based

on that flow of funds, the related servicing agreements, and other evidence in this case, Zayas has

determined that the PGX entities exercise operational and fiscal control over Lexington Law.

Accountants review financial information in making opinions regarding a company’s finances and

then explain the impact of that financial information. See In re Com. Fin. Servs., Inc., 350 B.R.



                                                 9
       Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 10 of 21




520, 528 (Bankr. N.D. Okla. 2005); Int'l Adhesive Coating Co. v. Bolton Emerson Int’l Inc., 851

F.2d 540, 544-45 (1st Cir. 1988) (finding that business and financial records are typically relied

on as a basis for an accountant’s expert opinion). In this case, Zayas has opined that a review of

all the records shows that the Progrexion entities have operational and fiscal control over

Lexington Law. Although Defendants have cited to several cases in an attempt to argue that Zayas

has no methodology to arrive at his opinion, Defendants have not cited to any authority that would

suggest accountants employ some other methodology other than reviewing financial and business

records. Zayas then analyzes those records and determines, based on his experience, which

includes being an accountant and fraud examiner, among other roles, that the Progrexion entities

exercise operational and fiscal control over Lexington Law. Based on the information before the

court, Zayas has employed a methodology that is recognized in the accounting profession. See id.;

see also Util. Trailer Sales of Kansas City, Inc. v. MAC Trailer Mfg., Inc., 267 F.R.D. 368, 370–

71 (D. Kan. 2010) (discussing the admissibility of an accountant’s opinion on lost profits).

Moreover, Zayas has connected the facts and assumptions he used to the underlying opinion based

on the explanation set forth above. Defendants may explore this issue with Zayas on cross-

examination.

       Defendants further argue that Zayas cannot even define his own opinion regarding control

and that the opinion is vague and unsupported by objective guidance. Zayas defines control as

who directed where the money could go and states that this standard is used in related party and

VIE considerations under accounting principles.       (Doc. 265-5 at 154:7-22.)       Zayas further

explained that in these types of cases, the entity that controls the funds generally will most often

control the entity. Id. Zayas explained that, under accounting principles,

       the criteria alone for being considered a variable interest entity includes control
       criteria. So if you're acknowledging that an entity is a variable interest entity, you

                                                10
       Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 11 of 21




       are also correspondingly acknowledging that there is a level of control that is
       exercised over the -- over the entity, and what that control may be could vary from
       circumstance to circumstance. But it carries -- the acknowledgment carries with it
       -- or, excuse me, the determination that it's a VIE carries with it that
       acknowledgment.

(Doc. 342-2 at 148:11-21.)

       The court finds that Zayas has sufficiently explained his opinion and the basis for the same.

In addition to PGX’s acknowledgement that Lexington Law is a VIE, which includes exercising

control over the entity, Zayas has also explained how the financial analysis of these Defendants

shows that the Progrexion entities exercise control over Lexington law. In Zayas’ opinion, the

operational and fiscal control are tied largely based on the service agreements which dictate the

operations between the Defendants. (Id. at 167:17-168:9.) Notably, these services agreements

obligate Lexington Law to pay more than $44,000,000 annually to the Progrexion entities and

three of those agreements provide that Progrexion can increase the amounts due up to 7 percent at

Progrexion’s discretion. (Doc. 342-3 at 7.)

       In their reply brief, Defendants argue that Zayas cannot base his control opinion on the VIE

determination that he did not personally analyze. (Doc. 331 at 2.) In support, Defendants cite to

Beck’s Office Furniture and Supplies, Inc. v. Haworth, Inc., 94 F.3d 655 (Table), 1996 WL

466673, *7 (10th Cir. Aug. 16, 1996). In that case, the witness testified on the value of the

company based on a report valuing the business but the witness did not do an independent

evaluation. The witness, however, admitted that the report was unreliable and without the report

he could not have provided any figure for the value. The court found it was an abuse of discretion

to admit the testimony. In doing so, the Tenth Circuit noted that an expert is allowed to rely on

hearsay and even on the opinions of others when the conclusions are in the record. Id. Here, Zayas




                                                11
       Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 12 of 21




has relied on an audit performed by KPMG. Defendants do not argue that the audit was unreliable

and inadmissible. Defendants’ arguments are not persuasive.

       Moreover, Zayas has not simply parroted the opinion that Lexington Law is a VIE because

of the audit. Rather, Zayas’ opinion is that the Progrexion entities exercised control over

Lexington Law. That opinion is based, in part, on the evidence that PGX has acknowledged that

Lexington Law is a VIE, which, under accounting principles, is a recognition that PGX exercises

a controlling interest over the fiscal operations of Lexington Law through the service agreements.

Zayas does not have to independently make the determination of whether Lexington Law is a VIE

because he is not parroting that opinion. Rather, he is using PGX’s corporate records to support

his determination that the Progrexion entities exercise control over Lexington Law. Again,

Defendants make no argument regarding the reliability of the audit performed by KPMG.

       Defendants further argue that Zayas ignored evidence of Lexington Law’s control over its

own operations. (Doc. 265 at 8-9.) This argument goes to the weight of the evidence and not its

admissibility. There are facts in the record that support Zayas’ opinion as identified in his report.

Moreover, Zayas has not opined that the Progrexion entities exercised complete control over

Lexington Law.

       Although Defendants do not directly attack Zayas’ qualifications, two stray sentences in

their brief state he is not an expert on corporate governance and has no experience in the credit

repair industry. (Doc. 265 at 8.) Zayas’ opinions are based on accounting and economic principles

and his experience as a forensic accountant. Defendants have not explained why Zayas must have

expertise in corporate governance to testify as to his opinions which are based on a review of the

financial documents and depositions in this case. Moreover, Defendants make no persuasive

argument that he must have experience in the credit repair industry to offer his opinions in this



                                                 12
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 13 of 21




case. See Util. Trailer Sales of Kansas City, Inc., 267 F.R.D. at 370–71. The court has already

determined that Zayas is qualified to give these opinions and these arguments do not persuade the

court otherwise.

         Defendants’ motion to exclude Zayas’ control opinion is denied.

        2. Cost Damages

        Next, Defendants move to exclude Zayas’ opinions on Plaintiff’s costs in responding to the

correspondence at issue. According to Zayas’s report, Plaintiff sustained damages by responding

to thousands of dispute letters “which purported to have been prepared and submitted by individual

‘consumers.’” (Doc. 265-3 at 10.)       When preparing his report, Zayas assumed that Lexington

Law functioned as a CRO and, as such, Plaintiff would not have had an obligation to respond to

the dispute letters. (Doc. 342-2 at 188:17-189:13.) Zayas opined that Plaintiff incurred the

following costs in responding to the thousands of dispute letters: payment of additional employee

salaries; lost collection revenue for debts that are disputed; lost collection revenue for files that are

recalled by clients after being disputed; postage paid to mail responses; costs incurred with

Plaintiff’s letter vendor; personnel and transaction costs of responding to electronic disputes; and

counsel fees. (Doc. 265-3 at 11.) The damages are broken down in the following categories: 1)

Ad Astra Personnel Time; 2) Ad Astra Processing Costs; 3) eOscar Personnel Time; 4) eOscar

Disputes; 5) Post May 2018 Estimated Loss; and 6) Lost Commissions. (Id. at 19.) The first two

categories include responding to the 594,117 letters between 2014 and May 2018. The next two

categories include costs in responding to the electronic disputes. The fifth category includes costs

in responding to dispute letters received after May 2018. The last category includes loss of

collections and commissions due to Plaintiff’s inability to collect on those debts after they were




                                                   13
         Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 14 of 21




disputed by Lexington Law. The first five categories are referred to in the briefing as the cost

damages and the last category is the commission damages.

         In calculating the amount of personnel time for processing the dispute letters, Zayas

reviewed a written narrative of the process that Plaintiff’s personnel conducted to process the

letters and also observed that process. (Docs. 265-3 at 13; 342-2 at 54-56.) The process is outlined

in Zayas’ report. Based on the narrative and the observation, Zayas determined that the processing

of each dispute results in six minutes of personnel time. Zayas then calculated the personnel cost

based on the average wage rate of $11.80 per hour. (Doc. 342-4 at 80.) In calculating Plaintiff’s

damages for personnel costs to process the 594,117 dispute letters through May 2018, Zayas

multiplied the total letters times six to calculate the total minutes as 3,564,702. Zayas then

determined that there was a total of 59,412 hours utilized in responding to the letters for a total

wage cost of $700,797.00. (Id.)

         Zayas’ report also states that some disputes require the involvement of compliance

personnel to address some issues. Zayas states that 10-20% of consumer dispute letters required

involvement of compliance personnel and that the time expended by compliance personnel was in

addition to the six minutes that would be expended in processing the dispute letter. Zayas then

calculated that compliance personnel would be involved in 15% of the dispute letters, for a total

of 89,118 letters.1 (Doc. 342-4 at 80.) Zayas’ table also shows that the time spent by the

compliance personnel on each dispute was an additional 2 minutes. (Doc. 265-3 at 15.) Based on




1
  There is an error in the body of the report regarding the number of dispute letters involving compliance personnel.
The body of Zayas’ report states that the number was 118,823, which is equal to 20 percent of the total dispute letters
(594,117). (Doc. 342-4 at 15.) Attachment 5, that is referenced in the report as a basis for his opinion, however, states
that the number of letters is 89,118, which is 15 percent of 594,117. (Doc. 342-4 at 80.) This does not affect the
damages calculation, however, because the damages calculation in the body of the report corresponds with the
calculation in the attachment.

                                                          14
         Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 15 of 21




the same wage calculation, Zayas determined that the damages for the compliance personnel time

was $35,053 for the dispute letters that were sent prior to May 2018.

         Zayas has also calculated Plaintiff’s costs in processing dispute letters that were sent after

May 2018. (Doc. 265-3 at 16.) Zayas determined that the damages for processing 190,863 dispute

letters resulted in damages of $225,135 of wages for personnel and $11,261 of wages for

compliance personnel. (Id.) For both groups of dispute letters, Zayas also included damages for

the direct mail cost calculated at $.53 per dispute letter. In addition, Zayas calculated an overhead

rate to the total excess personnel costs. This burden was determined to be 31 percent of the overall

personnel cost and comprised of “the average cost of medical insurance for an entry level employee

and the employer contribution for FICA [and] Medicare taxes.” (Id. at 15.)

         With respect to the e-disputes, Zayas applied a five minute processing time and an

estimated cost of $.30 per e-dispute to arrive at a total cost of $882,574.2 In calculating the amount

of time to process an e-dispute, Zayas testified that his estimation was based on discussions with

Plaintiff’s personnel who indicated that it took less time to process these disputes. (Doc. 265-5 at

93:15-94:3.) Zayas did not observe Plaintiff’s personnel processing an e-dispute. Zayas testified

that the same process is involved in processing an e-dispute but that they do not have to process

the disputes on paper. (Id. at 94:15-95:10.) As a result, Zayas discounted the response time on

the e-disputes by one minute. (Id. at 93:19-94:3.)

         First, Defendants seek to exclude Zayas’ entire damages opinion on the basis that it is based

on facts or assumptions that are refuted by the evidence. (Doc. 265 at 3.) Defendants argue that

“the evidence clearly establishes that if Lexington Law had identified itself as the source of the


2
  On page 19 of Zayas’ report, the total damages for e-disputes amount to $882,574. (Doc. 265-3 at 19.) This number
is also reflected in attachment 5 to his report. (Doc. 342-4 at 80.) However, on page 12 of his report, he states that
the damages relating to electronic disputes is $893,795. (Doc. 265-3 at 15.) This number is not repeated in the report.
It appears it is an error as the final graph in the report shows these damages to be $882,574. (Id. at 19.)

                                                         15
       Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 16 of 21




letters, Plaintiff would have treated them as an ‘attorney dispute.’” (Id. at 11.) Relying on

deposition testimony by Plaintiff’s corporate representative, Defendants argue that Plaintiff

responds to all attorney disputes so therefore Plaintiff would have responded to the disputes if they

had arrived with the Lexington Law letterhead.

       Defendants made this same argument regarding Plaintiff’s damages on summary judgment.

The court determined that it was a question for the jury. (Doc. 363 at 22-23.) In that same regard,

if the jury believes that Plaintiff would have responded to the several hundred thousand dispute

letters if it had known that they came from Lexington Law, then the jury can find that Plaintiff

incurred no damages as there is evidence that Plaintiff takes the same amount of time, if not longer,

in responding to attorney disputes. Zayas’ opinion is not unreliable as there are sufficient facts

that lend support to Zayas’ assumption - that Plaintiff would not have responded to letters from

Lexington Law because it is a CRO as discussed in this court’s previous order. (Id.)

       Next, Defendants argue that his analysis regarding Plaintiff’s costs is premised on

unsupported conjecture. Defendants first point to Zayas’ estimation regarding the amount of time

it takes Plaintiff’s personnel to respond to e-disputes. Defendants assert that Zayas’ estimate of

five minutes is based on pure conjecture because he did not observe Plaintiff’s personnel or

conduct a time study. Based on his deposition testimony, Zayas gave a sufficient explanation for

coming to the five minute estimate. However, Zayas’ opinion as to the total amount of damages

is not relevant after this court’s decision on summary judgment. With respect to e-disputes, the

only remaining issue with respect to the alleged scheme to defraud is whether Lexington Law

submitted e-disputes that included misrepresentations regarding the accuracy of the debt. (Id. at

24-25.) This court ruled that Plaintiff did not establish a dispute of fact regarding a scheme to

defraud involving “Lexington Law’s status as a reseller and its contracts with the Bureaus.” (Id. at



                                                 16
         Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 17 of 21




24.) Zayas’ opinion regarding damages pertaining to e-disputes are premised on Lexington Law’s

conduct in concealing its identity in transmitting the electronic disputes. (See Doc. 265-3.) As

such, Zayas has calculated damages based on every e-dispute submitted by Lexington Law. Zayas

has not opined on the damages in responding to e-disputes that include misrepresentations

regarding the validity of the debt. The Daubert inquiry asks in part whether an expert’s opinion

will help the jury understand the evidence or determine a fact in issue -- a condition that “goes

primarily to relevance.” Daubert, 509 U.S. at 591. “Expert testimony which does not relate to any

issue in the case is not relevant and, ergo, non-helpful.” Id. (citation omitted). Zayas’ total

damages opinion regarding Plaintiff’s damages in responding to all of the e-disputes it received

from Lexington Law is not relevant to the remaining issues in the case. Therefore, it is not helpful

to the jury and will not be admitted.3

         Defendants also argue that Zayas’ estimate regarding the extra cost for compliance

personnel in handling the mailed disputes is not supported by the evidence. (Doc. 265 at 14.) In

support, Defendants cite to the testimony of Plaintiff’s corporate representative who testified that

compliance personnel assist when there is a high volume of disputes, testifying that “compliance

will essentially act as an overflow to make sure that we’re getting them handled.” (Doc. 265-7 at

523:14-23.) Therefore, Defendants argue, Zayas’ report that compliance personnel time is in

addition to regular personnel time is not supported by the evidence. In response, Plaintiff merely

states that “there is no reason why compliance personnel cannot be involved in responding to 10

to 20 percent of consumer dispute letters.” (Doc. 342 at 15.) But that is not Defendants’ position.

Rather, Defendants argue that there is no evidence to support Zayas’ opinion that the compliance



3
  As discussed, Zayas has not offered an opinion regarding damages due to misrepresentations in the e-disputes
regarding the validity of the debt. Should Plaintiff present evidence at trial regarding such e-disputes, the court will
consider at that time whether Zayas may opine as to Plaintiff’s damages as a result of those e-disputes.

                                                          17
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 18 of 21




personnel spend an extra 2 minutes in addition to the time spent by other personnel in processing

the dispute letters. Plaintiff offers no argument as to why this additional damage calculation is

supported by evidence in the record.

        Based on a review of the evidence, there is no support for Zayas’ determination that

compliance personnel are engaged in a review of dispute letters that results in additional time

beyond that of the typical processing time. The evidence is that compliance personnel will assist

with processing the dispute letters when there is an influx of letters. Therefore, the calculation of

damages for compliance personnel which is in addition to the damages already calculated for the

processing of the dispute letters is not based on facts that are present in the case and, as a result,

that opinion is not reliable. Conroy v. Vilsack, 707 F.3d 1163, 1170 (10th Cir. 2013).

        Finally, Defendants seek to exclude all of Zayas’ remaining personnel and processing cost

damages calculations on the basis that the opinions are “riddled with unsupported figures and

contradicted by the evidence.” (Doc. 265 at 14.) The court has not made such a finding. Rather,

the court has determined that the calculation as to the costs for compliance personnel is not reliable.

This calculation can be extracted from Zayas’ opinion as Zayas has clearly identified the different

categories of damages in his report. As to the opinion regarding e-disputes, the court has

determined that it is not relevant due to the summary judgment determination. Except for their

arguments disposed of herein, Defendants do not seriously challenge Zayas’ cost opinions as to

the personnel time to respond to the mailed dispute letters, the cost to mail responses, and the

overhead burden. Based on Zayas’ qualifications as an accountant and his detailed explanation as

to how he arrived at those calculations, the court finds that Zayas may offer these opinions during

trial.4 These opinions are based on assumptions that have sufficient evidentiary support to pass


4
 With respect to the opinions regarding the cost of overhead in processing the dispute letters, Zayas must provide
updated calculations and can only offer an opinion regarding overhead costs with respect to support personnel costs.

                                                        18
        Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 19 of 21




the admissibility threshold. See BC Tech., Inc. v. Ensil Int'l Corp., 464 F. App'x 689, 704 (10th

Cir. 2012) (damages calculations satisfy Rule 702 even if based on disputed facts); see also

Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.”).

        3. Commission Damages

        Zayas has offered an opinion regarding the collections that Plaintiff allegedly lost due to

the disputes sent by Lexington Law. As discussed, Plaintiff collects debts for its clients. In

collecting those debts, Plaintiff receives commissions which equal approximately 30 percent of

the collections. Zayas has opined that Plaintiff has been damaged by Defendants’ conduct in that

Plaintiff did not collect payments on debts owed its clients due to Defendants’ actions in sending

dispute letters. Zayas’ report details how he came to his opinion regarding the commission

damages. Zayas explains that debts are more difficult to collect with the passage of time and that

Lexington Law “routinely submitted second and third disputes to” Plaintiff on behalf of its

customers. (Doc. 265-3 at 16.) Each initial dispute delays collection activity for up to thirty days

and subsequent disputes further delay collection efforts. As discussed in the summary judgment

decision, Plaintiff stops collection efforts on debt that is the subject of a consumer dispute.

        In order to calculate these damages, Zayas collected data from Plaintiff’s operations to

determine the actual collections obtained by Plaintiff. At the time the data was collected, Plaintiff

had data dating back to September 2016. Reports were generated to determine the average

outstanding balance of debt owed and the actual collections during the time period of September



His opinion regarding overhead burden damages is based on a calculation of overhead cost at 31 percent of the cost
of wages for both support personnel and compliance personnel. (Doc. 265-3.) The court has determined that his
opinion regarding compliance personnel costs is unreliable and cannot be a basis for calculating overhead.

                                                       19
       Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 20 of 21




2016 through September 2019. (Id. at 17.) The data was compiled for two groups: consumer

clients of Lexington Law and all other accounts, which was referred to as “Ad Astra” in the report.

After compiling the data, it was determined that the liquidation rate - the percent collected on the

average outstanding balance - for Lexington Law consumer clients (2.717%) was 34 percent less

than for all other accounts serviced by Plaintiff in which disputes were submitted (4.120%). Zayas

then determined that Plaintiff’s lost collections during that time period amounted to $1,268,406.

Had Plaintiff recovered those collections, Plaintiff would have been paid commissions of $380,480

from those accounts. (Id. at 18.) Zayas then took the difference in the rates (4.120 - 2.717) to find

the historic difference of 1.403 percent and applied that amount to the average outstanding balance

for Lexington Law consumer accounts during 2014, 2015, and 2016 to determine the total loss of

commissions for the entire time period to be $535,860. (Id.)

       Defendants argue that Zayas’ methodology for estimating the lost commissions is

unreliable. Defendants first argument is easily disposed of. Defendants again argue that Plaintiff

did not suffer any damages on lost commissions because Plaintiff would have suspended collection

on these accounts even if it knew that Lexington Law sent the dispute letters instead of the actual

consumer. Again, Defendants can make this argument to the jury.

       Defendants also argue that Zayas’ opinion is not relevant to the issue before the court

because Zayas’ pool of all other disputed accounts include disputes from consumers, attorneys,

and CROs. Zayas explained that he compared both groups of accounts because it was a more

appropriate comparison in that they all had submitted disputes regarding their debt. (Doc. 342-2

at 31:16-32:10.) Defendants essentially argue that Zayas should have instead compared the

collection rates of Lexington Law clients to those of consumers who were represented by an

attorney. (Doc. 265 at 16.) While Defendants continue to maintain that Plaintiff would have



                                                 20
          Case 6:18-cv-01145-JWB Document 373 Filed 03/25/21 Page 21 of 21




treated its letters as attorney letters, Plaintiff maintains that it would have treated the dispute letters

as coming from a CRO and not conducted an investigation and, presumably, continued collecting

on the debt.

          Defendants’ argument is insufficient to warrant excluding Zayas’ opinion regarding lost

commissions. Zayas has provided a basis for comparing the two groups and he has relied on

Plaintiff’s records regarding collections on all accounts that had disputes. The court finds that

Zayas’ method is sufficiently sound. See BC Tech., Inc., 464 F. App'x at 704 (“If the calculations

upon which the loss of profits are based are estimated in any reasonable way and the underlying

assumptions on which the [expert] relied are not without support in the record, the calculations

may be upheld as a valid means of measuring loss of profits.”) (quotation omitted). Defendants

can cross examine Zayas on this issue.

    IV.      Conclusion

          Defendants’ motion to exclude the opinions of Plaintiff’s expert is GRANTED IN PART

and DENIED IN PART.

IT IS SO ORDERED. Dated this 25th day of March 2021.

                                                         __s/ John W. Broomes__________
                                                         JOHN W. BROOMES
                                                         UNITED STATES DISTRICT JUDGE




                                                    21
